internal_revenue_service number release date index number -------------------- ------------------------ --------------------------- ----------------------------------------------- entity a department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc tege eb qp3 plr-t-103141-15 date date -------------------------------------------------------------------------------------------- ----- -------------------------------------------- ------------------------------------------------------- ------------------------------------------------------------ ----------------------------------------- --------------- -------- --------------------------------------------------------------- entity b entity c church d principle e state f state g plan x committee p ------------------------------------------------------- dear ----------------- this letter responds to the letter dated date as supplemented by correspondence dated date date date date date and date submitted on your behalf by your authorized representative requesting a ruling that plan x is a church_plan within the meaning of sec_414 of the internal_revenue_code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested church d is a community of congregations the highest constituted_authority of church d is its annual meeting which serves as church d’s highest deliberative and decision- making body the church d annual meeting elects church d leaders and oversees the church d council of administrators and church d council of superintendents which oversee church d ministries and missions these church d governing bodies have responsibility for maintaining church d ministries and missions in accordance with church d faith and values the church d executive board maintains standing plr-t-103141-15 committees that oversee its missions members of the standing committee of principle e develop church d executive board policies for its ministries of principle e in addition the church d executive minister of principle e advises the standing committee of principle e the executive minister of principle e is accountable to the president of church d and is charged with supporting and promoting church d ministries of principle e church d established entity c a not for profit corporation organized under the laws of state g as a ministry of church d that manifests the values of church d and acts as a church d mission of principle e the purpose of entity c is to serve as a ministry and mission of church d and to administer the benevolent institutions established by church d and the properties of these institutions each member of the board_of directors of entity c must be a member of a congregation of church d and is selected at the annual meeting of church d the highest constituted_authority of church d the president of church d is an ex officio member of the board_of directors of entity c entity b is a church d ministry and mission that is a not for profit corporation organized under the laws of state g entity c is the sole member of entity b church d established entity b to fulfill church d values and as a church d mission of principle e entity b is organized and operated to benefit perform the functions of and carry out the purposes of church d by providing leadership guidance and coordination to church d ministries that promote and implement church d values of principle e to bear upon the needs of the world church d mission entity c has the authority to appoint and remove the directors of entity b ex officio voting members of the board_of directors of entity b include the president of entity b the president of entity c the chair of the board_of entity c or a designee and the president of church d a majority of the elected directors must be members of a church d congregation the board_of directors is responsible for managing the affairs of entity b entity a is a non-stock corporation organized under the laws of state f pursuant to the bylaws of entity a the primary purpose of entity a is fulfill entity b’s mission as part of church d to carry out church d principles through the provision of mental health habilitation and educational_services to children adolescents and families in need on behalf of entity c through entity b entity a is a licensed and certified residential treatment facility for young people and operates a campus program it also operates specialized educational community and residential programs for youth with autism is developing emergency and transitional respite programs and is a qualified provider of a number of services for persons with developmental disabilities entity b is the sole member of entity a entity a’s board_of directors controls the management of its affairs the president of entity c the superintendent of a regional conference of church d the president of entity b and the president of entity a are ex-officio voting directors of entity a a majority of the directors of entity a must be members of a church d congregation taking into account the ex officio members in determining the majority currently all of the directors of entity a are church d members plr-t-103141-15 entity b has the authority to appoint and remove the members of entity a’s board_of directors to appoint and remove the chairman of the board and the president to approve major changes in the policy of entity a to approve major borrowing by entity a and to approve the acquisition or disposition of real_property used in entity a’s ministry both entity b and entity c must approve the dissolution of entity a in the event of the dissolution of entity a all of entity a’s property after the payment of entity a’s liabilities and obligations must be distributed equally to entity b and to church d and or to other ministries selected by entity b and church d church d lists entity c entity b and entity a as subordinate organizations included in the group_exemption_letter that was issued by the internal_revenue_service irs to church d and which provides that church d and its subordinates are organizations described in sec_501 that are tax-exempt under sec_501 entity a adopted plan x a defined benefit pension_plan effective as of date subsequently plan x was frozen with respect to all employees hired or rehired on or after date plan x received a favorable determination_letter from the irs dated date entity a has not made an election for plan x under sec_410 all of the eligible participants in plan x are employed by entity a none of the eligible participants in plan x include employees of for profit entities and none of the eligible participants in plan x are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 committee p is the administrator of plan x committee p was established by resolution of the board_of directors of entity a on date which requires all members of committee p to be members of church d committee p has three members consisting of the superintendent of a regional conference of church d the president of entity b and the president of entity c in accordance with revproc_2011_44 entity a provided notice to plan x participants and other interested persons on date indicating that a request for a letter_ruling confirming that plan x is a church_plan was being submitted to the irs this notice explained the consequences of church_plan status in accordance with revproc_2011_44 entity a is requesting a private_letter_ruling confirming that plan x is a church_plan under sec_414 sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 plr-t-103141-15 sec_414 provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 b or their beneficiaries sec_414 provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 provides that if a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 fails to meet one or more of the church_plan requirements and corrects its failure to meet such requirements within the correction_period the plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years the correction_period generally ends no earlier than days after the date of mailing an irs notice of default with respect to the plan’s failure to meet the church_plan requirements revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan plr-t-103141-15 requires that a copy of the notice be submitted to the irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 by virtue of the organization’s control by or association with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 to be described in sec_414 an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case entity a is a non-profit corporation which is exempt from federal_income_tax under sec_501 as an organization described in sec_501 entity a is included in the group_exemption_letter of church d the primary purpose of entity a is to operate as a mission of church d to carry out church d principles through the provision of mental health habilitation and educational_services to children adolescents and families in need entity a is governed by a board_of directors the majority of whom are required to be members of church d currently all of the directors are members of church d entity b a mission of church d is the sole member of entity a and has the authority to appoint and remove the members of entity a’s board_of directors to appoint and remove the chairman of the board and the president to approve major changes in the policy of entity a to approve major borrowing by entity a and to approve the acquisition or disposition of real_property used in entity a’s ministry both entity b and entity c must approve the dissolution of entity a in the event of the dissolution of entity a all of entity a’s property after the payment of entity a’s liabilities and obligations must be distributed equally to entity b and to church d and or to other ministries selected by entity b and church d in view of the relationship described above between entity a and church d we conclude that entity a is associated with a church_or_convention_or_association_of_churches for purposes of sec_414 we further conclude that the employees of entity a meet the definition of employee under sec_414 and that they are deemed to be employees of a church or a convention or association of churches pursuant to sec_414 the administrative control of plan x is vested in committee p committee p is associated with church d through the membership on committee p of a leader of a church d regional conference as well as the presidents of entity b and entity c both of plr-t-103141-15 whom are church d leaders and church d members thus we conclude that plan x is maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of plan x in addition although committee p was not established until date committee p was established within the correction_period set forth in sec_414 therefore we conclude that the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 currently and for all prior years based on the foregoing facts and representations we conclude that plan x is a church_plan within the meaning of sec_414 this letter expresses no opinion as to whether plan x satisfies the requirements of sec_401 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura b warshawsky senior tax law specialist qualified_plans branch tax exempt government entities cc
